Citation Nr: 1760507	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Jurisdiction of the case currently rests with the Regional Office (RO) in Denver, Colorado.

The claim was subsequently remanded by the Board in April 2011 and January 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Two issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): (1) Entitlement to a temporary total evaluation for convalescence for psychiatric hospitalization from January to March 2011 (raised in a January 2011 claim); and (2) entitlement to service connection for seizures (raised in a January 2011 claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's hepatitis C was productive of fatigue with intermittent malaise, arthralgia, and nausea.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Increased Rating

The Veteran is currently seeking entitlement to an initial disability rating in excess of 10 percent for hepatitis C.  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has properly been rated under Diagnostic Code 7354 for hepatitis C.  

Under this Code, a noncompensable rating is assigned when the disability is nonsymptomatic.  

A 10 percent rating is warranted when the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2017).

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code for sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).

Thus, the Board will analyze the evidence of record against the rating criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In this regard, the Veteran has undergone several VA examinations to date.  In March 2002, the Veteran reported primary symptoms of ongoing aches, pains, and migraines, in addition to vomiting most mornings.  Fatigue was also reported.  At that time, the VA examiner asserted that the Veteran was in "urgent need" of regular evaluation of her hepatitis C status.  

The Veteran next underwent VA examination in February 2004, during which she was diagnosed with hepatitis C with chronic fatigue.  During examination, the Veteran indicated that she was "tired all the time" and was unable to sleep through the night.  As such, the Veteran required daily naps.  The Veteran further reported that she vomited during migraines, but otherwise denied instances of vomiting.  Occasional abdominal pain was also reported, absent bowel problems.  

During subsequent VA examination in May 2007, a VA examiner asserted chronic fatigue and arthralgias secondary to the Veteran's hepatitis C.  Chronic insomnia was also reported.   

The Veteran's disability was later evaluated during VA examination in September 2011.  At that time, she was diagnosed with hepatitis C with chronic fatigue and back and joint pains.  However, the examiner classified the Veteran's fatigue as intermittent, and denied that it was incapacitating with bedrest prescribed by a physician.  No cognitive impairment was due to the fatigue, nor did said fatigue interfere with the Veteran's activities of daily life.  Additionally, the Veteran was not receiving treatment for her disability at that time.  Cirrhosis was denied at that time, and a low viral load was observed.  

The Veteran most recently underwent VA examination in January 2017.  No incapacitating episodes were reported within the prior 12 months.  Instead, the Veteran's primary symptom was intermittent fatigue approximately four times per week.  Intermittent arthralgia was also reported.  No hospitalizations were noted within the past three years, and the record was silent for any residuals of a hepatitis C infection.  The examiner indicated that continuous medication was not required.  Although the Veteran noted ongoing treatment for her disability, most recent quantitative studies for her hepatitis C virus had been undetectable.  

In addition to the above examinations, the record contains extensive VA treatment records spanning the entire rating period on appeal.  During this time, the Veteran's primary symptoms were intermittent fatigue/sleep impairment and arthralgias.  See, e.g., VA treatment records dated May 2004 (noting fatigue and anorexia); February 2005 (noting arthralgias); March 2011 (noting ongoing joint pain); and March 2014 (noting fatigue and body aches).  Consistent treatment or medication usage was not observed throughout the record.  See also, e.g., private treatment records dated July 2005 (noting Veteran's decision not to solicit treatment at that time); and December 2015 (noting primary symptoms of arthralgia, absent vomiting or ongoing treatment); and Social Security Administration records (assigning disability benefits for a primary diagnosis of hepatitis C).  

The Veteran has additionally provided multiple lay statements pertaining to her ongoing symptoms.  In September 2007, the Veteran indicated that her symptoms were present for approximately six weeks per every two to three months.  Nausea, chronic  fatigue, and joint pain were noted at that time.  In December 2012 and January 2017, the Veteran reported ongoing malaise, fatigue, and joint pain.  Also in January 2017, the Veteran estimated that her symptoms existed for approximately 10 to 15 days per month.  

A January 2011 buddy statement also indicates that the Veteran required the assistance of a caretaker as due to a number of medical problems.  

Upon review of the above, the Board does not find that a disability rating in excess of 10 percent is warranted for the Veteran's hepatitis C at any time.  Throughout the entire rating period on appeal, the Veteran's disability was primarily manifested by chronic fatigue as accompanied by intermittent malaise, arthralgia, and occasional nausea.  Per the Veteran's own testimony, said symptoms do not occur on a daily basis, and there is no evidence that they were productive of incapacitating episodes requiring treatment by a physician.  Indeed, the Veteran does not appear to have solicited ongoing treatment or medication to assist with managing her symptoms, and reports of additional symptoms such as anorexia or right upper quadrant pain are absent from the record.  Thus, the Board finds that the Veteran's disability picture is best embodied in the criteria for a 10 percent disability rating throughout the period on appeal.

In reaching this conclusion, the Board does not disregard the Veteran's testimony regarding the severity of her condition and her assertion that a rating of 60 percent or 100 percent is warranted at this time.  See, e.g., lay statement dated February 2017.  Generally, a veteran is competent to report that which she perceives through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, said testimony does not override the competency and credibility of medical records, which in this case establish a notably less severe disability picture than that purported by the Veteran during the course of this appeal.  Further, without appropriate medical training and expertise, which she has not demonstrated, the Veteran is not competent to state whether her symptoms warrant a specific rating under the General Rating Formula. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Thus in assessing the severity of the Veteran's hepatitis C, the Board defers to the medical evidence of record.  In doing so, the Board observes that the Veteran's symptoms do not occur on a daily basis, require dietary restriction or continuous medication, or cause incapacitating episodes sufficient to justify the assignment of a higher rating at this time.  Instead, the evidence of record is indicative of a recent improvement in the Veteran's condition, such that ongoing treatment has not been required.  See, e.g., VA treatment records dated January 2013 (noting that the Veteran is not a candidate for treatment because her viral load is so low) and March 2013 (noting the Veteran's reports of a worsening of her condition and the physician's classification of the condition as stable in light of her viral load); private treatment records dated July 2015 (indicating that the Veteran's numbers were undetectable).

Accordingly, the Board finds that the Veteran's hepatitis C has not demonstrated such a disability picture as to warrant a rating in excess of 10 percent during the period on appeal.  As such, the claim is hereby denied.  

Additional Considerations

The Veteran has not raised any other issues for consideration, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


